DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 1-10, 13, 15, 18, 21, 22, 27, 30, 34, 35, 37-39, 41, 43, 45-50, 52, 54, and 56-68 are pending and examined on the merits.
Information Disclosure Statement
The information disclosure statements filed 19 May 2020 are acknowledged and considered.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 63-68 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification is enabling for treatment of leukemia, multiple myeloma, melanoma, and acute myeloid leukemia.  The specification does not reasonably provide enablement for guidance for the treatment of the scope of cancer claimed.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims. 
The factors to be considered in determining whether a disclosure meets the enablement requirements of 35 U.S.C. 112, first paragraph, have been described in In re Wands, 858 F.2d 731, 8 USPQ2d 1400 (Fed. Cir., 1988).  The court in Wands states, “Enablement is not precluded by the necessity for some experimentation, such as routine screening.  However, experimentation needed to practice the invention must not be undue experimentation.  The key word is ‘undue’, not ‘experimentation’” (Wands, 8 USPQ2sd 1404).  Clearly, enablement of a claimed invention cannot be predicated on the basis of quantity of experimentation required to make or use the invention.  “Whether undue experimentation is needed is not a single, simple factual determination, but rather is a conclusion reached by weighing many factual considerations” (Wands, 8 USPQ2d 1404).  Among these factors are: (1) the nature of the invention; (2) the breadth of the claims; (3) the state of the prior art; (4) the predictability or unpredictability of the art; (5) the relative skill of those in the art; (6) the amount of direction or guidance presented; (7) the presence or absence of working examples; and (8) the quantity of experimentation necessary. 

prima facie case for lack of enablement is set forth herein below:

The nature of the invention and (2) the breadth of the claims:
The claims are drawn to treatment of a cancer related to dihydroorotate dehydrogenase inhibition with a compound of formula (I).  Dihydroorotate dehydrogenase is also known as DHODH.  Thus, the claims taken together with the specification imply that cancer is related to DHODH and is treatable by administration of a compound of formula (I).  
The state of the prior art and (4) the predictability or unpredictability of the art:
SYKES (Expert Opinion on Therapeutic Targets, 2018, 22:11, 893-898) describes the following ideas: leflunomide was approved for the treatment of multiple myeloma, melanoma, and acute myeloid leukemia (page 895, column 1, paragraphs 1-2); and more research is needed to understand the therapeutic benefits of dihydroorotate dehydrogenase (page 897, column 1, paragraphs 2-5).  . 
MANDELIN (Expert Opinion on Therapeutic Targets, 2007, 11:3, 363-373, cited in IDS) describes that Mcl-1 inhibition is linked to the treatment of leukemia, melanoma, and multiple myeloma (page 368, table 2).  More research is needed to understand the therapeutic benefits of Mcl-1 (page 367, section 6; pages 370-371, section 9).  
The relative skill of those in the art:
While the artisan generally would have an advanced degree in treatment of a cancer related to DHODH their high level of skill and knowledge is insufficient to overcome the lack of understanding as to how DHODH functions in the body or to overcome the art recognition that this disease is poorly understood and treatments have generally failed.
The amount of direction or guidance presented and the presence or absence of working examples:
The specification has provided guidance for treatment of leukemia, multiple myeloma, melanoma, and acute myeloid leukemia.  
The specification does not provide guidance for the treatment of the scope of cancer claimed.
The quantity of experimentation necessary:
Considering the state of the art as discussed by the references above, particularly with regards to treatment of a disease linked to DHODH and the high unpredictability in the art as evidenced therein, and the lack of guidance 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-10, 13, 15, 18, 21, 22, 27, 30, 34, 35, 37-39, 41, 43, 45-50, 52, 54, 56-58, and 62-68 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  In parent claim 1, the part of the spirocyclic ring with (n) is unclear because the (n) is embedded in the ring.  Additionally, the multiple uses of the word “may” render the claims unclear.  For example, the phrases “may include a C=O group” and “may include a S=O or SO2” renders the metes and bounds of variable R2 unclear.  Other variables, such as R9, have this same problem.  The language “may contain”, used multiple times, renders the claims unclear because the claim is unclear is a 3-12 membered fit within the boundaries (see variables R7 and R8).  The multiple uses of the language “may optionally contain” and “may be substituted” renders the claims unclear because variables using this language are unclear.  For example when R3 and R4 form a ring, the substituents are not limited to possibilities recited for variable R3A.     

    PNG
    media_image1.png
    226
    347
    media_image1.png
    Greyscale

Claims 48-50, 52, 54, and 56-58 recites compounds lacking antecedent basis to parent claim 1 due to a CH2 group present where a (n) group is present in claim 1.

    PNG
    media_image1.png
    226
    347
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    216
    369
    media_image2.png
    Greyscale


Allowable Subject Matter
Claims 59-61 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  HARRINGTON (US 20180289720, published 11 October 2018) describes compounds 1000328 (page 838).  These compounds do not anticipate claims 59-61 because the priority documents do not provide support for the cited compounds. 

    PNG
    media_image3.png
    172
    468
    media_image3.png
    Greyscale

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NOBLE E JARRELL whose telephone number is (571)272-9077. The examiner can normally be reached 9:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on 571-272-3311. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage 
/NOBLE E JARRELL/Primary Examiner, Art Unit 1699